Title: From George Washington to David Humphreys, 1 September 1786
From: Washington, George
To: Humphreys, David



My dear Humphreys,
Mount Vernon Septr 1st 1786.

Enclosed are all the documents Mr Lear could find respecting the confinement, & treatment under it, of Captain Asgill. For want of recurrence to them before I wrote to Mr Tilghman, I perceive that a bad memory had run me into an error in my narrative of the latter, in one particular. For it should seem by that, as if the loose and unguarded manner in which Captn Asgill was held, was sanctioned by me; whereas one of my letters to Colo. Dayton condemns this conduct, and orders Asgill to be closely confined. Mr Lear has given all the letters at length. Extracts might have answered. But I judged it better, that the whole tenor of the Correspondence should appear, that no part might seem to be hidden. I well remember Major Gordon’s attending Asgill; and by one of my letters to Dayton it is evident that Gordon had written to me; but my letter-books have registered no reply.
In what manner it would be best to bring this matter before the Publik eye I am at a loss, and leave it to you to determine under a consideration of the circumstances which are as fully communicated as the documents in my hands will enable me to do. There is one mystery in the business which I cannot develop, nor is there any papers in my possession which explain it. Hazen

was ordered to send an unconditional prisoner. Asgill comes. Hazen or some other must have given information of a Leiutenant Turner. (under the former description) Turner is ordered on, but never came. Why? I am unable to say; nor is there any letter from Hazen (to be found) that accounts for a noncompliance with this order. If I had not too many causes to distrust my memory I should ascribe it to there having been no such Officer—or that he was also under capitulation, for Captn Shaack seems to have been held as a proper victim after this.
I will write as soon as I am able to Mr Tilghman requesting him to withold my first acct of Asgill’s treatment, from his corrispondent in England, promising an authentic one from original papers. It may however have passed him, in that case, it will be necessary for me to say something to reconcile my own Accts.
I write to you with a very aching head, and disordered frame, and Mr Lear will copy the letter. Saturday last, by an imprudent act, I brought on an ague and fever on Sunday, which returned with violence Tuesday & Thursday; and if Doctor Craik’s efforts are ineffectual, I shall have them again this day. The family join me in every good wish for you. It is unnecessary to assure you of the friendship & affection with which I am yr’s

Go: Washington


P.S. We have found Gordon’s letters. They contain a remonstrance and demand of Asgill as an officer protected by the Capitulation of York-Town. This I suppose is the reason they were never answered.

